UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments: Putnam Global Income Trust The fund's portfolio 7/31/10 (Unaudited) MORTGAGE-BACKED SECURITIES (37.3%)(a) Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $78,441 $83,768 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 90,000 97,356 Ser. 07-2, Class A2, 5.634s, 2049 1,146,000 1,183,614 Ser. 06-4, Class A2, 5.522s, 2046 293,000 299,771 Ser. 07-5, Class XW, IO, 0.432s, 2051 5,638,194 118,452 Banc of America Commercial Mortgage, Inc. 144A Ser. 06-5, Class A2, 5.317s, 2047 858,000 897,580 Ser. 04-4, Class XC, IO, 0.273s, 2042 2,099,658 34,383 Ser. 06-5, Class XC, IO, 0.147s, 2016 1,869,620 27,373 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 654,110 69,990 Ser. 07-1, Class S, IO, 2.462s, 2037 1,123,081 92,879 Ser. 06-CD1A, IO, 2.258s, 2023 CAD 7,360,459 309,026 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 9,929,549 448,733 FRB Ser. 06-CD1A, Class A1, 1.171s, 2023 CAD 1,238,789 966,158 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6.226s, 2036 $425,777 266,110 FRB Ser. 05-7, Class 23A1, 5.573s, 2035 217,352 160,289 FRB Ser. 05-10, 5.492s, 2036 564,020 343,037 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 5.735s, 2047 2,322,583 1,423,852 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.50s, 2032 100,000 85,031 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.684s, 2038 1,161,013 33,391 Ser. 06-PW14, Class X1, IO, 0.137s, 2038 (F) 1,250,098 19,976 Ser. 07-PW18, Class X1, IO, 0.123s, 2050 3,178,579 23,350 Chase Commercial Mortgage Securities Corp. 144A Ser. 98-1, Class F, 6.56s, 2030 362,000 388,411 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.114s, 2049 6,775,820 90,051 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.807s, 2036 279,798 157,460 FRB Ser. 05-10, Class 1A5A, 5.666s, 2035 86,493 56,869 FRB Ser. 06-AR7, Class 2A2A, 5.477s, 2036 300,977 180,586 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 575,000 596,888 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.124s, 2044 1,696,393 10,390 Ser. 07-CD4, Class XC, IO, 0.094s, 2049 7,946,045 65,555 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 106,363 109,099 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.964s, 2014 (United Kingdom) GBP 102,358 99,610 FRB Ser. 05-CT2A, Class E, 1.79s, 2014 (United Kingdom) GBP 46,127 52,853 Countrywide Alternative Loan Trust Ser. 06-36T2, Class 2A1, 6 1/4s, 2036 $697,679 473,034 Ser. 06-J8, Class A4, 6s, 2037 260,941 160,479 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 110,849 99,357 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.539s, 2035 546,720 404,573 FRB Ser. 05-HYB4, Class 2A1, 3.03s, 2035 618,991 448,769 Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.561s, 2035 528,938 75,686 Ser. 06-R1, Class AS, IO, 5.537s, 2036 1,772,301 191,630 FRB Ser. 06-R2, Class AS, IO, 5.354s, 2036 387,633 42,155 Ser. 05-R2, Class 1AS, IO, 5.23s, 2035 496,404 65,577 Credit Suisse Mortgage Capital Certificates Ser. 07-C2, Class A2, 5.448s, 2049 1,763,000 1,806,262 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.126s, 2039 5,830,167 75,768 Ser. 07-C2, Class AX, IO, 0.108s, 2049 (F) 10,739,820 71,385 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 362,000 375,544 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 9,849 Ser. 03-C3, Class AX, IO, 1.739s, 2038 3,680,042 146,019 Ser. 03-CK2, Class AX, IO, 1.098s, 2036 1,965,526 45,739 Ser. 04-C4, Class AX, IO, 0.385s, 2039 856,408 18,958 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 1,466,252 1,545,658 Ser. 06-C1, Class A2, 5.174s, 2048 572,973 602,535 DLJ Commercial Mortgage Corp. Ser. 99-CG2, Class B3, 6.1s, 2032 67,493 67,669 Ser. 99-CG2, Class B4, 6.1s, 2032 219,000 220,020 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.592s, 2014 (United Kingdom) GBP 180,035 28,258 Fannie Mae Ser. 10-67, Class BI, IO, 5 1/2s, 2025 $1,193,505 138,751 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.771s, 2043 116,817 23,947 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 49.73s, 2037 105,682 197,881 IFB Ser. 07-30, Class FS, 28.305s, 2037 63,029 100,011 IFB Ser. 06-49, Class SE, 27.685s, 2036 110,996 175,733 IFB Ser. 05-25, Class PS, 26.714s, 2035 67,467 110,656 IFB Ser. 06-8, Class HP, 23.361s, 2036 125,007 194,372 IFB Ser. 05-99, Class SA, 23.361s, 2035 88,214 130,768 IFB Ser. 05-74, Class DM, 23.178s, 2035 78,520 119,495 IFB Ser. 05-45, Class DC, 23.105s, 2035 211,826 323,316 IFB Ser. 03-W6, Class 4S, IO, 7.271s, 2042 538,141 98,587 IFB Ser. 04-17, Class ST, IO, 7.271s, 2034 543,322 112,951 IFB Ser. 06-24, Class QS, IO, 6.871s, 2036 221,526 41,321 IFB Ser. 04-89, Class EI, IO, 6.821s, 2034 686,306 113,953 IFB Ser. 04-24, Class CS, IO, 6.821s, 2034 796,891 144,694 IFB Ser. 04-60, Class SW, IO, 6.721s, 2034 1,058,704 187,930 IFB Ser. 03-130, Class BS, IO, 6.721s, 2033 551,001 75,791 IFB Ser. 03-34, Class WS, IO, 6.671s, 2029 873,241 95,331 IFB Ser. 05-48, Class SM, IO, 6.471s, 2034 129,950 18,063 IFB Ser. 07-54, Class CI, IO, 6.431s, 2037 132,695 20,503 IFB Ser. 07-58, Class SP, IO, 6.421s, 2037 881,053 152,290 IFB Ser. 07-37, Class SB, IO, 6.421s, 2037 2,546,404 386,595 IFB Ser. 07-28, Class SE, IO, 6.421s, 2037 128,920 19,825 IFB Ser. 07-24, Class SD, IO, 6.421s, 2037 115,190 16,472 IFB Ser. 05-90, Class SP, IO, 6.421s, 2035 321,768 45,631 IFB Ser. 05-17, Class ES, IO, 6.421s, 2035 162,299 25,249 IFB Ser. 05-18, Class SK, IO, 6.421s, 2035 2,316,821 210,645 IFB Ser. 07-30, Class IE, IO, 6.411s, 2037 389,922 72,112 IFB Ser. 06-123, Class CI, IO, 6.411s, 2037 283,038 44,389 IFB Ser. 06-36, Class SP, IO, 6.371s, 2036 119,405 15,811 IFB Ser. 06-23, Class SP, IO, 6.371s, 2036 387,662 60,975 IFB Ser. 06-16, Class SM, IO, 6.371s, 2036 120,120 20,324 IFB Ser. 05-95, Class CI, IO, 6.371s, 2035 217,497 35,759 IFB Ser. 05-84, Class SG, IO, 6.371s, 2035 328,372 55,905 IFB Ser. 06-3, Class SB, IO, 6.371s, 2035 844,365 145,112 IFB Ser. 05-23, Class SG, IO, 6.371s, 2035 260,727 46,327 IFB Ser. 05-29, Class SX, IO, 6.371s, 2035 260,360 43,126 IFB Ser. 05-29, Class SY, IO, 6.371s, 2035 808,061 142,124 IFB Ser. 05-17, Class SA, IO, 6.371s, 2035 223,819 35,816 IFB Ser. 05-17, Class SE, IO, 6.371s, 2035 251,773 45,876 IFB Ser. 05-57, Class DI, IO, 6.371s, 2035 901,035 115,732 IFB Ser. 04-92, Class S, IO, 6.371s, 2034 689,866 93,594 IFB Ser. 06-104, Class EI, IO, 6.361s, 2036 286,992 46,721 IFB Ser. 06-128, Class GS, IO, 6.351s, 2037 146,299 22,227 IFB Ser. 05-73, Class SD, IO, 6.351s, 2035 521,704 96,097 IFB Ser. 06-116, Class LS, IO, 6.321s, 2036 59,055 9,094 IFB Ser. 06-51, Class SP, IO, 6.321s, 2036 2,672,530 440,219 IFB Ser. 04-92, Class SQ, IO, 6.321s, 2034 302,209 51,591 IFB Ser. 06-109, Class SH, IO, 6.291s, 2036 161,917 28,536 IFB Ser. 06-111, Class SA, IO, 6.291s, 2036 996,632 159,959 IFB Ser. 06-103, Class SB, IO, 6.271s, 2036 233,916 32,322 IFB Ser. 06-8, Class JH, IO, 6.271s, 2036 513,620 84,696 IFB Ser. 06-8, Class PS, IO, 6.271s, 2036 361,103 65,576 IFB Ser. 09-12, Class CI, IO, 6.271s, 2036 621,456 102,528 IFB Ser. 05-122, Class SG, IO, 6.271s, 2035 118,653 19,108 IFB Ser. 05-122, Class SW, IO, 6.271s, 2035 145,700 22,508 IFB Ser. 06-17, Class SI, IO, 6.251s, 2036 232,958 32,943 IFB Ser. 06-60, Class YI, IO, 6.241s, 2036 264,498 47,588 IFB Ser. 06-83, Class SH, IO, 6.231s, 2036 336,270 54,541 IFB Ser. 09-12, Class AI, IO, 6.171s, 2037 565,641 86,011 IFB Ser. 07-15, Class NI, IO, 6.171s, 2022 198,855 25,375 IFB Ser. 10-27, Class BS, IO, 6.121s, 2040 5,616,832 856,040 IFB Ser. 09-70, Class SI, IO, 6.121s, 2036 790,371 82,206 IFB Ser. 06-79, Class SH, IO, 6.121s, 2036 301,662 50,501 IFB Ser. 07-30, Class OI, IO, 6.111s, 2037 586,797 90,314 IFB Ser. 07-89, Class SA, IO, 6.101s, 2037 445,789 57,883 IFB Ser. 06-82, Class SI, IO, 6.101s, 2036 1,166,523 119,919 IFB Ser. 06-115, Class JI, IO, 6.051s, 2036 383,311 56,615 IFB Ser. 06-123, Class LI, IO, 5.991s, 2037 254,156 36,128 IFB Ser. 10-2, Class SD, IO, 5.971s, 2040 311,002 37,014 IFB Ser. 07-81, Class IS, IO, 5.971s, 2037 289,816 38,334 IFB Ser. 10-2, Class MS, IO, 5.921s, 2050 333,615 34,014 IFB Ser. 07-39, Class AI, IO, 5.791s, 2037 257,109 33,815 IFB Ser. 07-32, Class SD, IO, 5.781s, 2037 185,710 26,932 IFB Ser. 07-30, Class UI, IO, 5.771s, 2037 654,808 92,088 IFB Ser. 07-1, Class CI, IO, 5.771s, 2037 169,306 23,027 IFB Ser. 09-12, Class DI, IO, 5.701s, 2037 544,493 76,425 IFB Ser. 05-58, Class IK, IO, 5.671s, 2035 330,027 56,721 IFB Ser. 04-46, Class PJ, IO, 5.671s, 2034 388,158 49,296 Ser. 06-W2, Class 1AS, IO, 5.664s, 2036 1,487,777 161,796 Ser. 06-W3, Class 1AS, IO, 5.66s, 2046 542,720 82,120 IFB Ser. 09-3, Class SE, IO, 5.171s, 2037 284,448 33,107 Ser. 10-21, Class IP, IO, 5s, 2039 664,736 90,404 Ser. 03-W12, Class 2, IO, 2.226s, 2043 447,841 39,685 Ser. 03-W10, Class 3, IO, 1.806s, 2043 108,363 8,194 Ser. 03-W10, Class 1, IO, 1.704s, 2043 1,052,937 72,449 Ser. 03-W8, Class 12, IO, 1.639s, 2042 1,870,051 126,625 Ser. 03-W17, Class 12, IO, 1.142s, 2033 767,935 34,557 Ser. 03-T2, Class 2, IO, 0.811s, 2042 475,665 14,076 Ser. 03-18, Class X1, IO, 0.645s, 2042 7,520,278 187,112 Ser. 02-T18, IO, 0.508s, 2042 4,269,845 90,472 Ser. 03-W2, Class 1, IO, 0.466s, 2042 29,834,036 414,296 Ser. 02-T4, IO, 0.445s, 2041 246,973 3,859 Ser. 02-26, IO, 0.215s, 2048 11,431,204 118,050 Ser. 07-64, Class LO, PO, zero %, 2037 43,960 41,787 Ser. 05-50, Class LO, PO, zero %, 2035 11,804 11,683 Ser. 04-61, Class CO, PO, zero %, 2031 91,878 91,085 FRB Ser. 06-115, Class SN, zero %, 2036 82,470 76,190 FRB Ser. 05-65, Class ER, zero %, 2035 22,022 21,647 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 209,000 222,945 Ser. 97-C2, Class G, 7 1/2s, 2029 119,000 127,499 First Union-Lehman Brothers-Bank of America 144A Ser. 98-C2, Class G, 7s, 2035 285,000 304,950 Freddie Mac IFB Ser. 3182, Class PS, 27.236s, 2032 217,865 333,735 IFB Ser. 3182, Class SP, 27.236s, 2032 127,523 195,027 IFB Ser. 3211, Class SI, IO, 26.232s, 2036 85,623 58,110 IFB Ser. 3408, Class EK, 24.421s, 2037 75,863 113,568 IFB Ser. 2976, Class KL, 23.133s, 2035 150,584 230,515 IFB Ser. 3065, Class DC, 18.837s, 2035 134,638 190,427 IFB Ser. 3105, Class SI, IO, 18.725s, 2036 79,951 41,517 IFB Ser. 2990, Class LB, 16.074s, 2034 153,471 203,625 IFB Ser. 3031, Class BS, 15.873s, 2035 167,954 225,567 IFB Ser. 3673, Class DS, 10.096s, 2040 266,869 269,871 IFB Ser. 3184, Class SP, IO, 7.009s, 2033 204,055 22,918 IFB Ser. 3110, Class SP, IO, 6.959s, 2035 289,486 57,527 IFB Ser. 3156, Class PS, IO, 6.909s, 2036 304,397 56,049 IFB Ser. 3149, Class LS, IO, 6.859s, 2036 510,754 107,437 IFB Ser. 3119, Class PI, IO, 6.859s, 2036 513,081 106,649 IFB Ser. 2882, Class NS, IO, 6.859s, 2034 262,193 33,917 IFB Ser. 3149, Class SE, IO, 6.809s, 2036 163,941 31,185 IFB Ser. 3157, Class SA, IO, 6.809s, 2036 406,838 73,617 IFB Ser. 3203, Class SH, IO, 6.799s, 2036 120,077 20,226 IFB Ser. 2835, Class AI, IO, 6.759s, 2034 183,716 32,463 IFB Ser. 2828, Class TI, IO, 6.709s, 2030 96,633 13,133 IFB Ser. 3249, Class SI, IO, 6.409s, 2036 1,069,348 189,869 IFB Ser. 3028, Class ES, IO, 6.409s, 2035 630,940 100,711 IFB Ser. 3316, Class SA, IO, 6.389s, 2037 314,628 47,826 IFB Ser. 3287, Class SE, IO, 6.359s, 2037 364,409 52,653 IFB Ser. 3122, Class DS, IO, 6.359s, 2036 561,348 92,720 IFB Ser. 3123, Class LI, IO, 6.359s, 2036 204,781 38,001 IFB Ser. 3107, Class DC, IO, 6.359s, 2035 222,726 37,119 IFB Ser. 3001, Class IH, IO, 6.359s, 2035 456,804 74,541 IFB Ser. 2950, Class SM, IO, 6.359s, 2016 802,498 109,229 IFB Ser. 3256, Class S, IO, 6.349s, 2036 220,974 35,628 IFB Ser. 3031, Class BI, IO, 6.349s, 2035 117,251 21,147 IFB Ser. 3249, Class SM, IO, 6.309s, 2036 284,206 44,103 IFB Ser. 3240, Class SM, IO, 6.309s, 2036 270,739 37,099 IFB Ser. 3147, Class SD, IO, 6.309s, 2036 408,449 61,704 IFB Ser. 3067, Class SI, IO, 6.309s, 2035 1,963,583 338,718 IFB Ser. 3128, Class JI, IO, 6.289s, 2036 117,452 19,026 IFB Ser. 2990, Class LI, IO, 6.289s, 2034 237,829 39,471 IFB Ser. 3240, Class S, IO, 6.279s, 2036 416,330 62,387 IFB Ser. 3065, Class DI, IO, 6.279s, 2035 86,504 15,181 IFB Ser. 3145, Class GI, IO, 6.259s, 2036 102,759 17,235 IFB Ser. 3114, Class GI, IO, 6.259s, 2036 117,803 21,064 IFB Ser. 3114, Class IP, IO, 6.259s, 2036 489,412 69,849 IFB Ser. 3510, Class IB, IO, 6.259s, 2036 103,103 20,422 IFB Ser. 2877, Class WS, IO, 6.259s, 2034 8,108,596 724,665 IFB Ser. 3072, Class SG, IO, 6.239s, 2035 1,070,891 184,550 IFB Ser. 3485, Class SI, IO, 6.209s, 2036 159,463 25,666 IFB Ser. 3153, Class QI, IO, 6.209s, 2036 228,535 45,067 IFB Ser. 3346, Class SC, IO, 6.209s, 2033 2,313,342 333,723 IFB Ser. 3346, Class SB, IO, 6.209s, 2033 276,969 39,742 IFB Ser. 3238, Class LI, IO, 6.149s, 2036 218,831 31,413 IFB Ser. 3171, Class PS, IO, 6.144s, 2036 201,844 29,716 IFB Ser. 3171, Class ST, IO, 6.144s, 2036 345,317 51,959 IFB Ser. 3510, Class CI, IO, 6.139s, 2037 521,954 77,959 IFB Ser. 3152, Class SY, IO, 6.139s, 2036 474,545 74,717 IFB Ser. 3510, Class DI, IO, 6.139s, 2035 487,102 75,769 IFB Ser. 3181, Class PS, IO, 6.129s, 2036 888,563 147,768 IFB Ser. 3281, Class AI, IO, 6.089s, 2037 373,922 55,352 IFB Ser. 3261, Class SA, IO, 6.089s, 2037 188,305 27,901 IFB Ser. 3012, Class UI, IO, 6.079s, 2035 366,902 63,066 IFB Ser. 3311, Class PI, IO, 6.069s, 2037 327,101 50,489 IFB Ser. 3510, Class AS, IO, 6.069s, 2037 1,134,559 173,145 IFB Ser. 3265, Class SC, IO, 6.069s, 2037 149,397 20,487 IFB Ser. 3240, Class GS, IO, 6.039s, 2036 261,030 37,734 IFB Ser. 3257, Class SI, IO, 5.979s, 2036 880,811 129,184 IFB Ser. 3225, Class EY, IO, 5.949s, 2036 1,076,981 135,592 IFB Ser. 3225, Class JY, IO, 5.949s, 2036 478,606 66,469 IFB Ser. 3631, Class SJ, IO, 5.899s, 2040 11,212,483 1,627,953 IFB Ser. 3502, Class DS, IO, 5.809s, 2039 4,978,823 673,723 IFB Ser. 3339, Class IL, IO, 5.799s, 2037 16,856,829 1,612,019 IFB Ser. 3339, Class TI, IO, 5.799s, 2037 256,467 35,195 IFB Ser. 3284, Class CI, IO, 5.779s, 2037 1,265,080 174,012 IFB Ser. 3303, Class SD, IO, 5.749s, 2037 528,118 69,472 IFB Ser. 3309, Class SG, IO, 5.729s, 2037 423,607 52,223 IFB Ser. 3510, Class BI, IO, 5.689s, 2037 1,190,410 162,574 IFB Ser. 3424, Class UI, IO, 5.419s, 2037 329,751 44,278 Ser. 3645, Class ID, IO, 5s, 2040 272,761 40,491 Ser. 3687, Class HI, IO, 5s, 2038 731,000 124,592 Ser. 3632, Class CI, IO, 5s, 2038 360,038 55,316 Ser. 3626, Class DI, IO, 5s, 2037 274,826 22,684 Ser. 3623, Class CI, IO, 5s, 2036 246,520 22,162 Ser. 3327, Class IF, IO, zero %, 2037 38,378 759 Ser. 3300, PO, zero %, 2037 46,192 42,051 FRB Ser. 3231, Class X, zero %, 2036 24,999 24,924 FRB Ser. 3326, Class WF, zero %, 2035 83,106 79,783 FRB Ser. 3251, Class TP, zero %, 2035 29,438 28,997 FRB Ser. 3003, Class XF, zero %, 2035 93,339 91,266 FRB Ser. 2963, Class TW, zero %, 2035 2,886 2,876 FRB Ser. 2947, Class GF, zero %, 2034 127,321 123,695 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A2, 5.417s, 2049 334,000 344,431 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.099s, 2049 16,248,514 78,979 Government National Mortgage Association IFB Ser. 08-47, Class S, IO, 7.359s, 2038 233,491 36,484 IFB Ser. 07-6, Class SA, IO, 7.012s, 2037 397,435 53,248 IFB Ser. 05-68, Class SN, IO, 6.859s, 2034 710,363 83,652 IFB Ser. 07-47, Class SA, IO, 6.759s, 2036 283,831 44,877 IFB Ser. 04-96, Class KS, IO, 6.662s, 2034 389,572 53,917 IFB Ser. 06-16, Class GS, IO, 6.652s, 2036 42,126 5,367 IFB Ser. 07-35, Class NY, IO, 6.559s, 2035 254,464 25,276 IFB Ser. 09-106, Class XI, IO, 6.462s, 2037 326,184 40,179 IFB Ser. 09-66, Class XS, IO, 6.459s, 2039 4,386,014 556,105 IFB Ser. 09-61, Class SB, IO, 6.412s, 2039 14,324,575 1,852,168 IFB Ser. 09-106, Class XL, IO, 6.412s, 2037 158,197 18,080 IFB Ser. 04-104, Class IS, IO, 6.412s, 2034 96,312 10,218 IFB Ser. 09-61, Class SA, IO, 6.362s, 2039 1,502,139 185,875 IFB Ser. 10-47, Class PX, IO, 6.362s, 2037 146,498 17,051 IFB Ser. 07-37, Class SU, IO, 6.349s, 2037 164,759 20,313 IFB Ser. 07-37, Class YS, IO, 6.329s, 2037 107,598 12,833 IFB Ser. 07-16, Class KU, IO, 6.312s, 2037 3,965,008 507,957 IFB Ser. 09-87, Class SK, IO, 6.262s, 2032 2,624,896 230,466 IFB Ser. 08-6, Class TI, IO, 6.259s, 2032 696,195 49,562 IFB Ser. 10-31, Class PS, IO, 6.212s, 2038 3,557,739 621,532 IFB Ser. 10-47, Class XN, IO, 6.209s, 2034 1,257,667 92,577 IFB Ser. 10-60, Class S, IO, 6.162s, 2040 1,183,223 176,206 IFB Ser. 10-53, Class SA, IO, 6.162s, 2039 1,086,730 157,535 IFB Ser. 09-24, Class SA, IO, 6.162s, 2037 1,267,533 98,538 IFB Ser. 06-26, Class S, IO, 6.162s, 2036 1,239,321 150,240 IFB Ser. 06-23, Class S, IO, 6.162s, 2036 4,046,800 421,879 IFB Ser. 08-9, Class SK, IO, 6.142s, 2038 555,621 63,619 IFB Ser. 09-101, Class SB, IO, 6.112s, 2039 1,708,039 218,988 IFB Ser. 09-102, Class SM, IO, 6.059s, 2039 1,109,444 124,639 IFB Ser. 09-35, Class SP, IO, 6.059s, 2037 627,014 73,473 IFB Ser. 05-65, Class SI, IO, 6.012s, 2035 295,719 33,549 IFB Ser. 09-87, Class KI, IO, 5.962s, 2035 898,454 105,254 IFB Ser. 05-92, Class SP, IO, 5.962s, 2035 5,113,853 428,336 IFB Ser. 06-16, Class SX, IO, 5.952s, 2036 396,059 45,107 IFB Ser. 09-106, Class SD, IO, 5.912s, 2036 1,011,403 112,761 IFB Ser. 09-87, Class SN, IO, 5.912s, 2035 333,886 31,031 IFB Ser. 10-47, Class VS, IO, 5.909s, 2040 5,807,588 743,023 IFB Ser. 09-61, Class WQ, IO, 5.909s, 2035 4,465,390 654,715 IFB Ser. 05-66, Class S, IO, 5.909s, 2035 3,885,059 577,514 IFB Ser. 09-87, Class TS, IO, 5.762s, 2035 250,573 30,232 IFB Ser. 09-106, Class ST, IO, 5.662s, 2038 971,866 102,940 IFB Ser. 04-41, Class SG, IO, 5.662s, 2034 614,492 24,481 IFB Ser. 09-87, Class WT, IO, 0.176s, 2035 1,903,328 5,367 IFB Ser. 09-106, Class WT, IO, 0.15s, 2037 194,387 540 FRB Ser. 07-35, Class UF, zero %, 2037 14,076 13,721 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.808s, 2045 170,000 180,513 Ser. 06-GG6, Class A2, 5.506s, 2038 546,569 554,567 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 89,686 90,404 Ser. 03-C1, Class X1, IO, 0.848s, 2040 4,674,542 77,416 Ser. 06-GG8, Class X, IO, 0.657s, 2039 2,024,161 49,098 GSMPS Mortgage Loan Trust FRB Ser. 05-RP2, Class 1AF, 0.679s, 2035 386,748 321,001 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.972s, 2037 528,984 354,419 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.439s, 2037 287,598 159,617 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.692s, 2036 97,510 56,342 FRB Ser. 07-AR15, Class 1A1, 5.597s, 2037 323,120 204,373 FRB Ser. 07-AR9, Class 2A1, 5.51s, 2037 328,723 221,066 FRB Ser. 05-AR31, Class 3A1, 5.303s, 2036 609,032 365,419 FRB Ser. 07-AR11, Class 1A1, 4.884s, 2037 292,624 169,722 FRB Ser. 05-AR5, Class 4A1, 2.767s, 2035 285,717 199,578 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.877s, 2036 224,016 174,733 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 06-LDP7, Class A2, 6.051s, 2045 436,872 446,425 FRB Ser. 07-LD11, Class A3, 5.818s, 2049 354,000 369,659 Ser. 06-CB16, Class A3B, 5.579s, 2045 479,000 504,454 Ser. 06-LDP6, Class A3B, 5.559s, 2043 339,000 352,004 Ser. 06-CB17, Class A3, 5.45s, 2043 763,000 789,815 Ser. 06-LDP8, Class A3B, 5.447s, 2045 374,000 398,132 Ser. 06-LDP9, Class A2S, 5.298s, 2047 413,000 425,972 Ser. 06-LDP8, Class A2, 5.289s, 2045 1,660,120 1,754,614 Ser. 05-CB13, Class A2, 5.247s, 2043 275,681 276,875 Ser. 05-LDP2, Class AM, 4.78s, 2042 50,000 47,328 Ser. 06-LDP8, Class X, IO, 0.569s, 2045 2,689,594 61,265 Ser. 06-CB17, Class X, IO, 0.51s, 2043 2,392,929 58,993 Ser. 07-LDPX, Class X, IO, 0.343s, 2049 4,742,217 67,292 Ser. 06-CB16, Class X1, IO, 0.121s, 2045 3,043,284 37,068 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.148s, 2051 8,263,141 96,076 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 102,519 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A3, 5.866s, 2045 607,000 624,690 Ser. 07-C6, Class A2, 5.845s, 2012 425,996 444,773 Ser. 07-C2, Class XW, IO, 0 5/8s, 2040 1,034,427 25,690 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.715s, 2038 1,724,394 50,754 Ser. 03-C5, Class XCL, IO, 0.289s, 2037 982,913 18,808 Ser. 05-C2, Class XCL, IO, 0.234s, 2040 5,315,562 33,791 Ser. 07-C2, Class XCL, IO, 0.207s, 2040 8,892,152 93,240 Ser. 06-C7, Class XCL, IO, 0.15s, 2038 3,161,225 46,148 Ser. 06-C1, Class XCL, IO, 0.135s, 2041 11,797,088 114,757 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.291s, 2017 66,000 58,171 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.187s, 2049 5,955,234 68,276 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.841s, 2022 270,899 234,328 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.848s, 2030 49,000 51,533 FRB Ser. 05-A9, Class 3A1, 5.169s, 2035 268,687 207,589 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 118,000 124,247 FRB Ser. 07-C1, Class A2, 5.722s, 2050 1,069,000 1,116,814 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 5.919s, 2049 138,000 152,980 Ser. 07-7, Class ASB, 5.745s, 2050 173,000 183,226 FRB Ser. 06-4, Class A2FL, 0.463s, 2049 365,000 344,925 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, IO, 4.628s, 2017 203,301 16,264 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 271,716 FRB Ser. 08-T29, Class A3, 6.281s, 2043 (F) 69,000 74,833 FRB Ser. 07-IQ15, Class A2, 5.84s, 2049 1,450,000 1,530,060 Ser. 06-T21, Class A2, 5.09s, 2052 223,679 225,405 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 360,000 28,800 Ser. 07-HQ13, Class X1, IO, 0.663s, 2044 4,815,615 73,872 Ser. 05-HQ5, Class X1, IO, 0.097s, 2042 1,719,484 9,801 Morgan Stanley Mortgage Loan Trust Ser. 05-5AR, Class 2A1, 3.428s, 2035 259,887 165,678 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.068s, 2030 78,000 78,975 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 24,485 22,771 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 100,000 5,000 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 344,790 262,040 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.968s, 2036 632,175 19,408 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 573,394 389,908 FRB Ser. 06-9, Class 1A1, 5.497s, 2036 103,808 59,117 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.903s, 2037 2,155,309 343,952 Ser. 07-4, Class 1A4, IO, 1s, 2037 2,930,072 106,735 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.194s, 2037 784,535 108,079 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 48,028 5,277 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A2, 5.857s, 2051 $758,000 792,994 FRB Ser. 07-C32, Class A2, 5.735s, 2049 227,000 235,983 Ser. 2006-C28, Class A2, 5 1/2s, 2048 1,404,000 1,438,018 Ser. 07-C31, Class A2, 5.421s, 2047 697,000 720,568 Ser. 07-C30, Class A3, 5.246s, 2043 2,230,000 2,234,413 Ser. 07-C34, IO, 0.359s, 2046 2,279,383 42,328 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.641s, 2018 100,000 51,000 Ser. 07-C31, IO, 0.26s, 2047 8,172,443 103,545 Ser. 06-C27, Class XC, IO, 0.128s, 2045 3,425,235 28,566 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 87,000 26,753 Ser. 06-SL1, Class X, IO, 0.938s, 2043 409,397 12,421 Ser. 07-SL2, Class X, IO, 0.851s, 2049 1,274,557 32,195 WAMU Mortgage Pass-Through Certificates 144A Ser. 04-RP1, Class 1S, IO, 5.013s, 2034 454,950 60,537 Total mortgage-backed securities (cost $62,030,162) CORPORATE BONDS AND NOTES (24.3%)(a) Principal amount Value Basic materials (1.6%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) $95,000 $122,732 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 229,000 267,348 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 225,000 280,996 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 100,000 110,857 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 383,000 428,960 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 250,000 257,500 International Paper Co. bonds 7.95s, 2018 155,000 187,095 International Paper Co. sr. unsec. notes 9 3/8s, 2019 288,000 372,240 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 185,000 199,928 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 75,000 100,406 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 172,714 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 158,671 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 100,000 106,244 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 21,000 26,225 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 37,510 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 26,000 31,605 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 145,000 160,044 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 10,000 10,750 Ball Corp. company guaranty sr. unsec. notes 6 5/8s, 2018 85,000 87,763 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 103,000 123,513 Republic Services, Inc. 144A sr. unsec. notes 5 1/2s, 2019 40,000 43,848 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 55,000 64,357 Communication services (2.5%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 254,000 296,545 American Tower Corp. sr. unsec. unsub. notes 4 5/8s, 2015 85,000 90,011 AT&T, Inc. sr. unsec. bond 6.55s, 2039 250,000 287,292 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 248,204 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 327,795 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 20,000 25,121 Comcast Corp. company guaranty sr. unsec. notes 6.55s, 2039 10,000 11,248 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 88,229 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 220,000 293,637 Cox Communications, Inc. 144A notes 5 7/8s, 2016 30,000 33,992 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 191,292 Frontier Communications Corp. 144A sr. notes 7 7/8s, 2015 135,000 142,763 Rogers Communications Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 96,421 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 105,000 119,846 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 350,000 374,413 TCI Communications, Inc. company guaranty 7 7/8s, 2026 580,000 700,057 TCI Communications, Inc. debs. 9.8s, 2012 35,000 39,206 Telecom Italia Capital SA company guaranty sr. unsec. notes 7.175s, 2019 (Italy) 55,000 62,191 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 155,000 173,651 Telefonica Europe BV company guaranty 7 3/4s, 2010 (Spain) 150,000 151,157 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 125,328 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 45,000 52,458 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 29,364 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 15,000 17,083 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 85,836 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 77,000 101,763 Verizon Global Funding Corp. notes 7 3/4s, 2030 110,000 140,415 Verizon Wireless, Inc. sr. unsec. unsub. notes 5.55s, 2014 300,000 339,027 Conglomerates (0.2%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 315,000 362,392 Consumer cyclicals (1.7%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 65,798 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 5,000 5,213 Daimler AG company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 125,000 134,712 Daimler AG company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 315,000 329,334 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6.35s, 2040 145,000 156,925 DIRECTV Holdings, LLC company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 205,714 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 175,000 191,973 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 244,860 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 65,000 66,544 NBC Universal, Inc. 144A notes 6.4s, 2040 125,000 135,943 NBC Universal, Inc. 144A notes 5.15s, 2020 95,000 100,520 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 245,000 292,938 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 265,000 276,737 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 87,000 102,660 QVC Inc. 144A sr. notes 7 1/8s, 2017 80,000 82,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 125,000 153,990 Time Warner, Inc. company guaranty sr. unsec. notes 6.1s, 2040 205,000 215,810 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 51,630 Viacom, Inc. company guaranty 5 5/8s, 2012 217,000 232,420 Viacom, Inc. company guaranty sr. unsec. notes 8 5/8s, 2012 43,000 47,604 Viacom, Inc. company guaranty sr. unsec. notes 7 7/8s, 2030 85,000 101,186 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 15,000 17,894 Consumer staples (2.2%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 70,000 83,145 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 214,000 291,928 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 416,000 518,083 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 71,327 ConAgra Foods, Inc. unsec. notes 7 7/8s, 2010 7,000 7,054 CVS Caremark Corp. notes 6.6s, 2019 80,000 93,697 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 370,000 340,400 CVS Caremark Corp. 144A company guaranty notes 7.507s, 2032 347,300 400,124 CVS Caremark Corp. 144A pass-through certificates 6.117s, 2013 56,299 59,815 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 160,000 183,455 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 210,000 213,611 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 55,000 60,616 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 679,320 McDonald's Corp. sr. unsec. notes 5.7s, 2039 150,000 172,641 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 135,000 157,210 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 160,000 181,408 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 70,000 74,638 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 137,425 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 237,253 Wrigley (Wm.) Jr. Co. 144A company guaranty sr. notes 3.7s, 2014 125,000 127,922 Energy (1.3%) Devon Energy Corp. sr. notes 6.3s, 2019 20,000 23,489 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 99,513 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 10,000 11,813 EOG Resources, Inc. notes 6 7/8s, 2018 105,000 127,799 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 100,000 106,555 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 130,000 154,157 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 70,000 71,750 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 55,000 67,782 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 66,000 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 410,000 248,050 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 300,000 267,300 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 261,576 Total Capital SA company guaranty sr. unsec. unsub. notes 4.45s, 2020 (France) 240,000 254,605 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 175,000 231,384 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 70,000 88,645 White Nights Finance BV for Gazprom notes 10 1/2s, 2014 (Russia) 100,000 120,153 Williams Partners LP sr. unsec. notes 5 1/4s, 2020 35,000 37,375 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 90,000 93,726 XTO Energy, Inc. sr. unsec. notes 5 1/2s, 2018 55,000 63,695 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 65,000 80,038 Financials (8.2%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 78,180 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 419,359 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 230,000 218,500 AON Corp. jr. unsec. sub. notes 8.205s, 2027 175,000 183,838 BankAmerica Capital III bank guaranteed jr. unsec. sub. FRN 1.096s, 2027 415,000 274,980 Barclays Bank PLC 144A sub. notes 10.179s, 2021 354,000 465,368 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 220,000 230,016 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 274,034 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.236s, 2012 120,313 117,916 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 295,000 319,338 Chubb Corp. (The) sr. notes 6 1/2s, 2038 40,000 46,870 Citigroup, Inc. sr. notes 6 1/2s, 2013 470,000 515,480 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,076 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 135,000 140,816 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.573s, 2010 135,000 135,009 Citigroup, Inc. sub. notes 5s, 2014 140,000 142,742 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 44,000 43,297 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 125,848 Credit Suisse Guernsey, Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) 354,000 322,140 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 5,000 5,265 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,747 Erac USA Finance LLC 144A company guaranty sr. notes 2 3/4s, 2013 120,000 121,855 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) 100,000 106,570 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.539s, 2028 570,000 417,112 GE Capital Trust IV 144A unsec. sub. bonds 4 5/8s, 2066 EUR 90,000 92,015 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 452,583 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.628s, 2016 145,000 132,161 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 150,000 169,372 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 227,059 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 30,000 30,679 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 218,786 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 60,000 62,258 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 346,704 Icahn Enterprises LP/Ichan Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 100,250 JPMorgan Chase & Co. sr. unsec. unsub. notes 6.3s, 2019 80,000 90,840 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.436s, 2047 964,000 689,779 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 190,000 213,083 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 140,000 147,774 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 75,000 79,883 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 110,000 145,062 MBNA American Bank NA sub. notes Ser. BKNT, 7 1/8s, 2012 250,000 273,008 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 90,760 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.698s, 2011 35,000 34,891 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2038 300,000 342,000 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 115,938 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 106,843 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 36,935 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 46,272 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 27,232 Progressive Corp. (The) jr. unsec. sub. unsec. deb. FRN 6.7s, 2037 580,000 556,104 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 17,732 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,636 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 170,000 182,196 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 205,000 211,123 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 100,000 100,979 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 215,000 245,380 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 661,238 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 (R) 68,000 77,307 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 (R) 80,000 90,638 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 (R) 282,000 309,366 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.537s, 2037 550,000 391,789 Tanger Properties, Ltd. sr. unsec. notes 6 1/8s, 2020 85,000 89,785 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 144,491 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 246,575 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 175,000 176,859 VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) 100,000 101,750 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 599,000 625,955 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 310,000 321,978 Wachovia Capital Trust V 144A bank guaranty jr. unsec. sub. note 7.965s, 2027 460,000 456,474 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 130,000 143,440 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 120,000 131,744 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.688s, 2012 35,000 34,773 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 250,000 286,770 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 165,000 189,349 Wells Fargo Capital XV bank guaranteed jr. unsec. sub. FRB 9 3/4s, 2049 105,000 113,400 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 325,000 341,489 Government (1.1%) Norddeutsche Landesbank Girozentrale bonds Ser. 7, 5 3/4s, 2010 (Germany) EUR 1,500,000 1,989,993 Health care (0.5%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 226,746 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 45,000 51,522 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 26,000 31,949 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 64,000 72,887 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 175,000 202,442 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 52,000 51,063 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 28,538 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 85,000 86,593 Watson Pharmaceuticals, Inc. sr. unsec. notes 6 1/8s, 2019 75,000 85,213 WellPoint, Inc. notes 7s, 2019 80,000 95,232 Technology (0.4%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 155,000 165,300 Brocade Communications Systems, Inc. 144A sr. notes 6 7/8s, 2020 145,000 148,263 Brocade Communications Systems, Inc. 144A sr. notes 6 5/8s, 2018 35,000 35,656 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 5,698 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 110,763 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 133,000 149,090 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 52,000 56,184 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 70,000 73,954 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 10,000 11,660 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 45,000 50,911 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 175,000 185,980 Burlington Northern Santa Fe, LLC debs. 5 3/4s, 2040 10,000 10,624 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 22,664 23,230 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 101,512 103,542 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 140,000 143,500 GATX Corp. notes 4 3/4s, 2012 45,000 47,567 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 203,563 215,489 Union Pacific Corp. sr. unsec. notes 6 1/8s, 2020 110,000 128,763 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 43,442 41,053 Utilities and power (3.8%) Aquila, Inc. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 212,776 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 85,000 106,703 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 260,000 291,259 Beaver Valley II Funding debs. 9s, 2017 203,000 226,915 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 573,947 602,530 CMS Energy Corp. sr. notes 8 1/2s, 2011 285,000 294,799 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.476s, 2013 130,000 122,525 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 70,000 80,490 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 120,000 124,012 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 350,000 329,438 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 215,000 249,336 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 125,336 Electricite de France 144A notes 6.95s, 2039 (France) 200,000 255,363 Electricite de France 144A sr. notes 4.6s, 2020 (France) 190,000 201,584 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 181,407 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 74,000 77,846 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 358,566 Illinois Power Co. 1st mtge. sr. bond 9 3/4s, 2018 $30,000 39,425 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 60,000 62,775 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 135,000 141,750 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 139,636 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 341,480 National Fuel Gas Co. notes 5 1/4s, 2013 40,000 42,481 Nevada Power Co. notes 6 1/2s, 2018 195,000 225,771 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 105,000 136,700 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 185,000 188,261 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 30,000 39,057 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 50,000 54,833 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 276,694 276,789 Public Service Co. of Colorado 1st mtge. sec. bond 5.8s, 2018 70,000 80,829 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 160,000 149,008 Southern California Edison Co. 1st mtge. bonds 5 1/2s, 2040 35,000 38,382 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 140,000 153,429 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 21,758 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 83,808 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 190,000 242,395 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 145,000 151,521 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 125,000 133,460 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 45,000 52,759 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 187,661 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 186,636 Total corporate bonds and notes (cost $41,329,038) FOREIGN GOVERNMENT BONDS AND NOTES (11.2%)(a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.389s, 2012 $1,610,000 $368,690 Brazil (Federal Republic of) notes zero %, 2012 BRL 837 471,288 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $100,000 113,200 Canada (Government of) bonds 5 3/4s, 2033 CAD 750,000 952,131 France (Government of) bonds 4s, 2013 EUR 63 89 Italy (Republic of) bonds 4 1/4s, 2020 EUR 8,610,000 11,592,066 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,408,799 Netherlands (Government of) bonds 5s, 2012 EUR 2,500,000 3,521,423 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 583,696 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 $825,000 829,661 United Kingdom bonds 4 1/4s, 2036 GBP 610,000 954,009 Total foreign government bonds and notes (cost $20,072,032) ASSET-BACKED SECURITIES (4.2%)(a) Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.479s, 2036 $56,000 $15,278 BankAmerica Manufactured Housing Contract Trust Ser. 97-2, Class M, 6.9s, 2028 19,000 27,740 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 82,000 82,265 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.204s, 2034 14,401 3,351 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 230,488 165,375 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 618,616 482,521 Ser. 00-5, Class A7, 8.2s, 2032 181,097 161,176 Ser. 00-1, Class A5, 8.06s, 2031 111,443 89,990 Ser. 00-4, Class A5, 7.97s, 2032 38,460 30,257 Ser. 00-5, Class A6, 7.96s, 2032 76,729 62,150 Ser. 01-4, Class A4, 7.36s, 2033 207,015 215,295 Ser. 00-6, Class A5, 7.27s, 2031 478,907 477,710 Ser. 01-1, Class A5, 6.99s, 2032 371,819 382,973 FRB Ser. 02-1, Class M1A, 2.396s, 2033 418,000 337,477 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.719s, 2034 65,838 57,340 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default) (NON) 11,121 1 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.659s, 2036 124,000 59,447 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 2.411s, 2043 (F) EUR 455,000 236,651 FRB Ser. 03-2, Class 3C, 2.287s, 2043 (F) GBP 217,605 113,179 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $197,357 153,939 Ser. 94-4, Class B2, 8.6s, 2019 76,584 38,307 Ser. 99-5, Class A5, 7.86s, 2030 953,456 872,412 Ser. 95-4, Class B1, 7.3s, 2025 84,541 79,527 Ser. 97-6, Class M1, 7.21s, 2029 14,000 12,356 Ser. 96-1, Class M1, 7s, 2027 107,316 108,564 Ser. 93-3, Class B, 6.85s, 2018 3,058 2,756 Ser. 98-3, Class A6, 6.76s, 2030 198,186 206,008 Ser. 99-3, Class A7, 6.74s, 2031 193,508 194,476 Ser. 99-1, Class A6, 6.37s, 2025 18,438 18,576 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 806,757 754,317 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-1A, Class E, 2.129s, 2030 55,931 3,076 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.874s, 2036 128,978 51,591 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.659s, 2036 63,000 50,705 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.539s, 2037 470,030 151,139 LNR CDO, Ltd. 144A FRB Ser. 02-1A, Class FFL, 3.079s, 2037 300,000 39,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 283,459 175,745 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.589s, 2036 59,000 21,398 Marriott Vacation Club Owner Trust 144A Ser. 04-1A, Class C, 5.265s, 2026 9,389 7,860 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 5,979 83 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.529s, 2034 12,487 1,574 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.489s, 2036 69,093 35,125 FRB Ser. 06-2, Class A2C, 0.479s, 2036 74,000 43,939 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 177,318 175,545 Ser. 00-A, Class A2, 7.765s, 2017 26,920 18,514 Ser. 00-D, Class A4, 7.4s, 2030 309,000 203,940 Ser. 02-B, Class A4, 7.09s, 2032 72,117 66,262 Ser. 01-D, Class A4, 6.93s, 2031 155,020 121,691 Ser. 98-A, Class M, 6.825s, 2028 12,000 11,320 Ser. 01-E, Class A4, 6.81s, 2031 9,917 8,479 Ser. 01-C, Class A2, 5.92s, 2017 92,006 46,003 Ser. 01-D, Class A3, 5.9s, 2022 52,965 31,250 Ser. 02-C, Class A1, 5.41s, 2032 226,757 204,081 Ser. 01-E, Class A2, 5.05s, 2031 227,556 174,649 Ser. 02-A, Class A2, 5.01s, 2020 111,717 97,346 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 45,179 43,485 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default) (NON) 30,709 1 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR5, Class A2A, 0.459s, 2037 85,605 58,168 FRB Ser. 07-BR4, Class A2A, 0.419s, 2037 76,420 50,437 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.539s, 2036 125,000 47,407 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.499s, 2036 59,000 44,429 FRB Ser. 06-3, Class A3, 0.489s, 2036 24,120 13,383 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.589s, 2036 59,000 9,388 TIAA Real Estate CDO, Ltd. 144A FRB Ser. 02-1A, Class III, 7.6s, 2037 188,000 176,720 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.439s, 2037 335,050 218,620 Total asset-backed securities (cost $9,690,040) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (1.2%)(a) Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $66,537 $72,366 5 1/2s, June 1, 2035 83,321 90,091 5 1/2s, April 1, 2020 66,415 72,050 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 256,406 286,440 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 237,058 260,051 6s, July 1, 2037 23,698 25,760 6s, with due dates from May 1, 2021 to October 1, 2021 172,270 187,472 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 176,606 191,755 5s, May 1, 2037 581,586 620,116 5s, with due dates from May 1, 2020 to March 1, 2021 30,009 32,209 4s, with due dates from May 1, 2019 to September 1, 2020 419,656 445,861 Total U.S. government agency mortgage obligations (cost $2,129,021) U.S. TREASURY OBLIGATIONS (0.7%)(a) Principal amount Value U.S. Treasury Bonds 6 1/4s, May 15, 2030 $646,000 $873,967 U.S. Treasury Inflation Protected Securities 1.75s, January 15, 2028 (i) 242,637 244,770 U.S. Treasury Inflation Protected Securities 1.375s, January 15, 2020 (i) 182,604 187,963 Total U.S. treasury obligations (cost $1,178,407) PURCHASED OPTIONS OUTSTANDING (1.5%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 $7,252,400 $12,909 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.95% versus the three month USD-LIBOR-BBA maturing September 21, 2020. Sep-10/3.95 3,988,700 199 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 1,364,400 327 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 8,134,000 501,217 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 7,252,400 486,564 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.95% versus the three month USD-LIBOR-BBA maturing September 21, 2020. Sep-10/3.95 3,988,700 356,470 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 4.065% versus the three month USD-LIBOR-BBA maturing October 20, 2020. Oct-10/4.065 1,364,400 131,815 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.965% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.965 3,262,800 131 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.995% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.995 4,894,200 196 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 8,134,000 459,978 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.965% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.965 3,262,800 295,902 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.995% versus the three month USD-LIBOR-BBA maturing September 20, 2020. Sep-10/3.995 4,894,200 456,874 Total purchased options outstanding (cost $1,334,639) MUNICIPAL BONDS AND NOTES (0.3%)(a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $111,334 IL State G.O. Bonds 4.421s, 1/1/15 45,000 45,000 4.071s, 1/1/14 135,000 135,984 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 97,818 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 165,000 122,367 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 125,000 128,098 Total municipal bonds and notes (cost $665,713) SENIOR LOANS (0.2%)(a)(c) Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.408s, 2014 $7,951 $7,434 Aramark Corp. bank term loan FRN Ser. B2, 3.783s, 2016 15,770 15,148 Aramark Corp. bank term loan FRN Ser. C, 2.223s, 2014 576 538 Aramark Corp. bank term loan FRN Ser. C, 0.198s, 2016 1,037 996 Charter Communications, Inc. bank term loan FRN 2.35s, 2014 2,887 2,736 Charter Communications, Inc. bank term loan FRN Ser. C, 3.79s, 2016 23,440 22,212 First Data Corp. bank term loan FRN Ser. B1, 3.08s, 2014 26,323 22,912 Freescale Semiconductor, Inc. bank term loan FRN 4.596s, 2016 14,070 12,904 Harrah's Operating Co., Inc. bank term loan FRN Ser. B2, 3.498s, 2015 21,785 18,664 Intelsat Corp. bank term loan FRN Ser. B2, 3.033s, 2011 8,771 8,264 Intelsat Corp. bank term loan FRN Ser. B2-A, 3.033s, 2013 8,774 8,267 Intelsat Corp. bank term loan FRN Ser. B2-C, 3.033s, 2013 8,771 8,264 National Bedding Co. bank term loan FRN 2 3/8s, 2011 11,697 11,193 NRG Energy, Inc. bank term loan FRN 3.683s, 2015 8,525 8,160 NRG Energy, Inc. bank term loan FRN 2.033s, 2013 2,722 2,646 NRG Energy, Inc. bank term loan FRN 1.933s, 2013 3 3 NRG Energy, Inc. bank term loan FRN Ser. B, 3.783s, 2015 10,194 9,982 Polypore, Inc. bank term loan FRN Ser. B, 2.35s, 2014 25,722 24,501 SunGard Data Systems, Inc. bank term loan FRN 2.095s, 2014 1,212 1,144 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.003s, 2016 25,106 24,149 TXU Energy Corp. bank term loan FRN Ser. B2, 3.975s, 2014 26,323 20,410 Univision Communications, Inc. bank term loan FRN Ser. B, 2.597s, 2014 26,830 23,416 West Corp. bank term loan FRN Ser. B2, 2.749s, 2013 26,250 24,844 Total senior loans (cost $283,780) SHORT-TERM INVESTMENTS (25.3%)(a) Principal amount/shares Value Egypt Treasury Bills with an effective yield of 9.76%, October 19, 2010 (Egypt) EGP 1,050,000 $179,703 Putnam Money Market Liquidity Fund 0.12% (e) 28,185,065 28,185,065 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.31%, March 10, 2011 (SEG) (SEGSF) $6,442,000 6,434,079 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.26%, August 26, 2010 (SEG) (SEGSF) 3,582,000 3,581,369 U.S. Treasury Bills with effective yields ranging from 0.24% to 0.40%, November 18, 2010 (SEG) (SEGSF) 3,532,000 3,530,374 U.S. Treasury Bills with effective yields ranging from 0.25% to 0.27%, June 2, 2011 (SEGSF) 3,175,000 3,168,777 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.28%, December 16, 2010 (SEG) (SEGSF) 1,904,000 1,902,801 Total short-term investments (cost $46,978,865) TOTAL INVESTMENTS Total investments (cost $185,691,697) (b) FORWARD CURRENCY CONTRACTS at 7/31/10 (aggregate face value $171,130,421) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America Australian Dollar Buy 8/18/10 $1,218,188 $1,190,611 $27,577 Brazilian Real Buy 8/18/10 910,189 899,550 10,639 British Pound Buy 8/18/10 628,422 608,580 19,842 Canadian Dollar Sell 8/18/10 401,899 392,090 (9,809) Chilean Peso Sell 8/18/10 182,074 182,336 262 Czech Koruna Sell 8/18/10 405,713 393,478 (12,235) Euro Buy 8/18/10 5,104,949 4,942,486 162,463 Japanese Yen Buy 8/18/10 1,590,318 1,574,369 15,949 Mexican Peso Sell 8/18/10 11,806 11,648 (158) Norwegian Krone Buy 8/18/10 193,917 183,198 10,719 Singapore Dollar Sell 8/18/10 550,822 546,293 (4,529) South Korean Won Buy 8/18/10 458,951 451,198 7,753 Swedish Krona Buy 8/18/10 712,842 675,958 36,884 Swiss Franc Sell 8/18/10 1,541,413 1,511,951 (29,462) Taiwan Dollar Buy 8/18/10 405,908 405,573 335 Turkish Lira (New) Buy 8/18/10 368,614 357,038 11,576 Barclays Bank PLC Australian Dollar Buy 8/18/10 1,184,199 1,159,246 24,953 Brazilian Real Buy 8/18/10 907,467 900,715 6,752 British Pound Sell 8/18/10 486,697 471,147 (15,550) Canadian Dollar Buy 8/18/10 24,973 24,672 301 Chilean Peso Sell 8/18/10 182,597 177,380 (5,217) Czech Koruna Sell 8/18/10 580,092 548,848 (31,244) Euro Buy 8/18/10 2,281,457 2,239,678 41,779 Hungarian Forint Buy 8/18/10 770 754 16 Japanese Yen Buy 8/18/10 1,316,716 1,294,592 22,124 Mexican Peso Sell 8/18/10 368,296 364,117 (4,179) New Zealand Dollar Sell 8/18/10 365,473 355,540 (9,933) Norwegian Krone Buy 8/18/10 1,470,902 1,396,791 74,111 Polish Zloty Buy 8/18/10 375,263 365,105 10,158 Singapore Dollar Sell 8/18/10 547,881 539,672 (8,209) South Korean Won Buy 8/18/10 185,618 180,531 5,087 Swedish Krona Sell 8/18/10 695,774 666,676 (29,098) Swiss Franc Sell 8/18/10 1,669,223 1,646,373 (22,850) Taiwan Dollar Buy 8/18/10 243,746 243,544 202 Turkish Lira (New) Buy 8/18/10 553,185 536,924 16,261 Citibank, N.A. Australian Dollar Buy 8/18/10 339,257 321,176 18,081 Brazilian Real Sell 8/18/10 270,539 267,032 (3,507) British Pound Buy 8/18/10 2,080,666 2,014,507 66,159 Canadian Dollar Buy 8/18/10 663,288 647,570 15,718 Chilean Peso Sell 8/18/10 182,597 177,423 (5,174) Czech Koruna Sell 8/18/10 194,580 184,293 (10,287) Danish Krone Buy 8/18/10 666,549 643,727 22,822 Euro Buy 8/18/10 4,095,682 3,968,770 126,912 Japanese Yen Buy 8/18/10 1,179,960 1,168,120 11,840 Mexican Peso Sell 8/18/10 181,732 179,583 (2,149) Norwegian Krone Buy 8/18/10 393,801 371,982 21,819 Polish Zloty Sell 8/18/10 117,788 112,095 (5,693) Singapore Dollar Sell 8/18/10 180,764 178,023 (2,741) South African Rand Sell 8/18/10 415,451 398,925 (16,526) Swedish Krona Buy 8/18/10 35,922 34,060 1,862 Swiss Franc Buy 8/18/10 1,719,712 1,696,794 22,918 Turkish Lira (New) Buy 8/18/10 553,450 536,516 16,934 Credit Suisse First Boston International Australian Dollar Buy 8/18/10 983,241 975,042 8,199 British Pound Sell 8/18/10 1,127,204 1,084,031 (43,173) Canadian Dollar Sell 8/18/10 51,209 49,987 (1,222) Euro Sell 8/18/10 3,659,391 3,642,404 (16,987) Japanese Yen Buy 8/18/10 20,802,584 20,581,225 221,359 Norwegian Krone Buy 8/18/10 1,026,665 993,937 32,728 Swedish Krona Sell 8/18/10 1,033,283 1,012,354 (20,929) Swiss Franc Sell 8/18/10 2,132,955 2,100,125 (32,830) Turkish Lira (New) Buy 8/18/10 553,384 538,258 15,126 Deutsche Bank AG Australian Dollar Buy 8/18/10 178,960 168,699 10,261 Brazilian Real Buy 8/18/10 542,268 536,597 5,671 Canadian Dollar Buy 8/18/10 360,990 352,240 8,750 Czech Koruna Sell 8/18/10 194,580 184,031 (10,549) Euro Buy 8/18/10 2,026,236 1,977,205 49,031 Hungarian Forint Sell 8/18/10 869 841 (28) Malaysian Ringgit Buy 8/18/10 306,178 305,038 1,140 Mexican Peso Sell 8/18/10 174,734 172,974 (1,760) Polish Zloty Buy 8/18/10 1,005,885 960,482 45,403 Singapore Dollar Sell 8/18/10 180,837 178,094 (2,743) Swedish Krona Buy 8/18/10 490,966 465,610 25,356 Swiss Franc Sell 8/18/10 830,332 818,505 (11,827) Turkish Lira (New) Buy 8/18/10 368,746 357,707 11,039 Goldman Sachs International Australian Dollar Buy 8/18/10 1,154,177 1,089,836 64,341 British Pound Buy 8/18/10 419,837 406,482 13,355 Canadian Dollar Sell 8/18/10 704,100 689,898 (14,202) Chilean Peso Sell 8/18/10 182,597 177,274 (5,323) Euro Buy 8/18/10 3,008,218 2,915,553 92,665 Hungarian Forint Sell 8/18/10 616 597 (19) Japanese Yen Buy 8/18/10 892,417 883,325 9,092 Norwegian Krone Buy 8/18/10 65,090 61,360 3,730 Polish Zloty Buy 8/18/10 189,242 183,480 5,762 Swedish Krona Buy 8/18/10 304,042 287,661 16,381 Swiss Franc Sell 8/18/10 1,751,256 1,721,009 (30,247) HSBC Australian Dollar Buy 8/18/10 837,478 789,360 48,118 British Pound Buy 8/18/10 63,376 61,377 1,999 Euro Buy 8/18/10 1,568,926 1,521,082 47,844 Japanese Yen Buy 8/18/10 586,604 580,707 5,897 Norwegian Krone Sell 8/18/10 250,254 236,150 (14,104) Singapore Dollar Sell 8/18/10 180,837 178,075 (2,762) Swiss Franc Sell 8/18/10 673,575 662,652 (10,923) JPMorgan Chase Bank, N.A. Australian Dollar Buy 8/18/10 2,664,741 2,555,949 108,792 Brazilian Real Buy 8/18/10 909,622 900,502 9,120 British Pound Buy 8/18/10 1,251,978 1,236,462 15,516 Canadian Dollar Sell 8/18/10 201,115 196,455 (4,660) Czech Koruna Sell 8/18/10 535,973 512,012 (23,961) Euro Buy 8/18/10 2,726,756 2,642,573 84,183 Hungarian Forint Buy 8/18/10 348,098 341,682 6,416 Japanese Yen Buy 8/18/10 2,558,758 2,533,735 25,023 Mexican Peso Sell 8/18/10 173,150 172,633 (517) New Zealand Dollar Sell 8/18/10 181,036 176,066 (4,970) Norwegian Krone Buy 8/18/10 1,138,944 1,099,914 39,030 Polish Zloty Buy 8/18/10 392,215 383,269 8,946 Singapore Dollar Sell 8/18/10 296,665 292,874 (3,791) South African Rand Buy 8/18/10 4,447 4,267 180 South Korean Won Buy 8/18/10 1,266,288 1,241,696 24,592 Swedish Krona Sell 8/18/10 740,146 723,313 (16,833) Swiss Franc Sell 8/18/10 1,791,359 1,762,436 (28,923) Turkish Lira (New) Buy 8/18/10 554,311 536,845 17,466 RBSF Australian Dollar Buy 8/18/10 1,985,055 1,912,519 72,536 British Pound Sell 8/18/10 11,300 10,840 (460) Canadian Dollar Sell 8/18/10 235,834 233,491 (2,343) Czech Koruna Sell 8/18/10 577,876 553,474 (24,402) Euro Sell 8/18/10 3,460,697 3,445,189 (15,508) Hungarian Forint Sell 8/18/10 611 608 (3) Japanese Yen Buy 8/18/10 858,364 850,077 8,287 Norwegian Krone Buy 8/18/10 1,278,633 1,214,662 63,971 Polish Zloty Buy 8/18/10 378,874 364,376 14,498 Swedish Krona Sell 8/18/10 611,359 579,544 (31,815) Swiss Franc Sell 8/18/10 1,700,959 1,677,828 (23,131) Turkish Lira (New) Buy 8/18/10 554,973 538,911 16,062 State Street Australian Dollar Buy 8/18/10 947,089 894,442 52,647 Canadian Dollar Sell 8/18/10 256,240 250,243 (5,997) Euro Buy 8/18/10 4,471,922 4,356,074 115,848 Japanese Yen Buy 8/18/10 1,883,593 1,866,300 17,293 Norwegian Krone Buy 8/18/10 57,475 54,754 2,721 Swedish Krona Buy 8/18/10 441,821 418,788 23,033 Swiss Franc Sell 8/18/10 813,695 807,309 (6,386) UBS AG Australian Dollar Buy 8/18/10 2,441,334 2,325,989 115,345 British Pound Buy 8/18/10 1,591,929 1,566,312 25,617 Canadian Dollar Sell 8/18/10 978,316 972,436 (5,880) Czech Koruna Sell 8/18/10 575,538 543,460 (32,078) Euro Sell 8/18/10 491,252 489,009 (2,243) Japanese Yen Buy 8/18/10 2,672,216 2,645,196 27,020 Mexican Peso Buy 8/18/10 234,363 231,272 3,091 Norwegian Krone Buy 8/18/10 1,076,640 1,053,911 22,729 South African Rand Buy 8/18/10 730,901 699,952 30,949 Swedish Krona Sell 8/18/10 836,425 792,702 (43,723) Swiss Franc Sell 8/18/10 1,832,039 1,804,463 (27,576) Thai Baht Buy 8/18/10 352,570 350,707 1,863 WestPac Australian Dollar Buy 8/18/10 691,767 651,856 39,911 British Pound Buy 8/18/10 16,166 15,671 495 Canadian Dollar Sell 8/18/10 124,476 121,553 (2,923) Euro Buy 8/18/10 24,747,018 23,992,758 754,260 Japanese Yen Buy 8/18/10 2,805,195 2,773,660 31,535 New Zealand Dollar Sell 8/18/10 187,114 183,318 (3,796) Norwegian Krone Buy 8/18/10 134,118 126,499 7,619 Swedish Krona Buy 8/18/10 483,196 457,477 25,719 Swiss Franc Sell 8/18/10 1,768,471 1,749,586 (18,885) Total FUTURES CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 6 $3,853,893 Sep-10 $8,104 Canadian Government Bond 10 yr (Long) 10 1,204,626 Sep-10 27,266 Euro-Bobl 5 yr (Short) 60 9,401,950 Sep-10 8,420 Euro-Bund 10 yr (Short) 14 2,349,508 Sep-10 (4,092) Euro-Buxl 30 yr Bond (Long) 12 1,731,093 Sep-10 (1,527) Japanese Government Bond 10 yr (Long) 8 13,140,938 Sep-10 101,463 Japanese Government Bond 10 yr Mini (Long) 45 7,394,383 Sep-10 65,991 U.K. Gilt 10 yr (Long) 35 6,675,273 Sep-10 157,020 U.S. Treasury Bond 30 yr (Long) 193 26,103,250 Sep-10 682,391 U.S. Treasury Bond 20 yr (Long) 57 7,336,969 Sep-10 155,236 U.S. Treasury Note 10 yr (Long) 49 6,066,813 Sep-10 96,881 U.S. Treasury Note 5 yr (Long) 7 838,797 Sep-10 15,990 U.S. Treasury Note 2 yr (Long) 1 219,125 Sep-10 294 Total WRITTEN OPTIONS OUTSTANDING at 7/31/10 (premiums received $10,074,382) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $4,890,000 Aug-11/4.475 $525,186 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 507,905 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 768,381 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 734,404 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 4,890,000 Aug-11/4.475 40,245 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 4,486,000 Aug-11/4.55 33,017 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 6,125,000 Aug-11/4.70 34,606 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,651,000 Aug-11/4.765 30,628 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing September 28, 2020. 3,740,200 Sep-10/4.02 354,758 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 112,967 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing September 28, 2020. 3,740,200 Sep-10/4.02 224 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 8,134,000 Mar-11/4.7375 10,086 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 1,011,340 Feb-15/5.36 35,195 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 974,897 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 778,368 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 396,542 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 8,972,000 Aug-11/4.49 71,597 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 6,909,000 Jul-11/4.52 45,599 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 3,454,500 Jul-11/4.5475 21,936 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 2,388,700 Oct-10/4.02 222,722 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 792,507 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 829,220 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 1,435,902 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 72,861 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 295,866 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 661,363 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.02% versus the three month USD-LIBOR-BBA maturing October 14, 2020. 2,388,700 Oct-10/4.02 502 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.46 52,548 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 7,367,000 Jul-11/4.525 47,818 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 8,134,000 Mar-11/4.665 11,306 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 11,050,500 Jul-11/4.745 52,495 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 599,600 Apr-12/4.8675 7,736 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 2,765,900 Feb-15/5.27 101,771 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 3,954,500 May-12/5.51 30,138 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. CAD 2,180,000 $ 6/10/15 3 month CAD-BA-CDOR 3.01% $64,553 CAD 610,000 6/10/20 3.7725% 3 month CAD-BA-CDOR (24,397) CAD 2,560,000 6/10/12 1.95% 3 month CAD-BA-CDOR (24,269) GBP 3,930,000 6/15/12 6 month GBP-LIBOR-BBA 1.5225% 25,185 GBP 2,300,000 6/15/15 2.59% 6 month GBP-LIBOR-BBA (42,055) $27,326,100 16,349 7/23/15 1.90% 3 month USD-LIBOR-BBA (170,989) Barclays Bank PLC AUD 1,070,000 (E) 2/4/20 6 month AUD-BBR-BBSW 6.8% 25,759 $5,043,100 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (484,894) 3,597,400 (1,157) 4/16/13 1.78% 3 month USD-LIBOR-BBA (97,416) AUD 2,060,000 5/24/15 5.505% 6 month AUD-BBR-BBSW (22,916) AUD 1,340,000 7/27/15 5.435% 6 month AUD-BBR-BBSW (7,863) $4,000,000 7/6/30 3.5675% 3 month USD-LIBOR-BBA (18,448) Citibank, N.A. GBP 15,160,000 7/1/12 6 month GBP-LIBOR-BBA 1.43% 43,078 GBP 12,120,000 7/1/15 2.45% 6 month GBP-LIBOR-BBA (73,118) GBP 3,600,000 7/1/20 6 month GBP-LIBOR-BBA 3.3675% 9,674 $52,521,100 25,738 7/9/12 0.96% 3 month USD-LIBOR-BBA (235,719) Credit Suisse International 53,863,600 5/5/12 1.25% 3 month USD-LIBOR-BBA (678,087) CHF 2,100,000 7/28/15 1.27% 6 month CHF-LIBOR-BBA (2,624) CHF 7,640,000 5/19/12 0.61583% 6 month CHF-LIBOR-BBA (9,779) CHF 7,640,000 5/20/12 0.62833% 6 month CHF-LIBOR-BBA (11,531) CHF 7,640,000 5/25/12 0.5825% 6 month CHF-LIBOR-BBA (4,998) $56,851,000 (25,681) 12/16/13 2.23% 3 month USD-LIBOR-BBA (2,094,560) GBP 3,710,000 7/9/15 2.425% 6 month GBP-LIBOR-BBA (12,137) GBP 2,060,000 7/9/20 6 month GBP-LIBOR-BBA 3.3725% 4,580 CHF 8,430,000 11/17/11 2.5125% 6 month CHF-LIBOR-BBA (349,691) Deutsche Bank AG $40,099,600 (25,231) 7/27/12 0.78% 3 month USD-LIBOR-BBA (67,130) 55,681,600 130,440 7/27/20 3 month USD-LIBOR-BBA 2.94% 410,416 MXN 16,310,000 (F) 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 2,916 $59,088,000 6,746 5/6/12 1.25% 3 month USD-LIBOR-BBA (733,886) Goldman Sachs International AUD 510,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.6925% 10,523 AUD 1,560,000 (E) 2/23/20 6 month AUD-BBR-BBSW 6.7% 32,553 $5,883,400 7/20/40 3.7275% 3 month USD-LIBOR-BBA (44,274) 23,330,800 7/23/14 3 month USD-LIBOR-BBA 1.5475% 126,624 5,713,300 7/23/40 3.7125% 3 month USD-LIBOR-BBA (25,644) CHF 7,840,000 6/1/12 0.555% 6 month CHF-LIBOR-BBA (2,341) $47,849,400 (18,249) 6/9/12 1.19% 3 month USD-LIBOR-BBA (507,175) AUD 970,000 (E) 2/5/20 6 month AUD-BBR-BBSW 6.71% 20,679 JPMorgan Chase Bank, N.A. JPY 901,000,000 2/19/15 6 month JPY-LIBOR-BBA 0.705% 88,663 JPY 149,300,000 2/19/20 6 month JPY-LIBOR-BBA 1.3975% 60,169 AUD 2,060,000 3/1/15 5.6% 6 month AUD-BBR-BBSW (38,641) AUD 1,545,000 3/2/15 5.6515% 6 month AUD-BBR-BBSW (31,779) $5,043,100 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (453,425) 5,883,400 7/20/40 3.7225% 3 month USD-LIBOR-BBA (38,793) 2,267,400 7/22/40 3.75% 3 month USD-LIBOR-BBA (26,223) MXN 2,330,000 (F) 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 924 AUD 1,520,000 6/26/19 6 month AUD-BBR-BBSW 6.05% 47,872 JPY 369,130,000 5/25/15 0.674375% 6 month JPY-LIBOR-BBA (25,728) JPY 922,330,000 5/25/12 6 month JPY-LIBOR-BBA 0.48% 10,983 EUR 17,270,000 5/31/15 6 month EUR-EURIBOR-REUTERS 2.0975% 45,774 EUR 7,130,000 5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% 60,503 CAD 2,980,000 6/4/12 1.84654% 3 month CAD-BA-CDOR (23,036) CAD 670,000 6/4/20 3.69011% 3 month CAD-BA-CDOR (22,541) CAD 2,350,000 6/4/15 3 month CAD-BA-CDOR 2.90384% 59,114 AUD 1,545,000 6/11/15 5.545% 6 month AUD-BBR-BBSW (18,140) JPY 89,500,000 (E) 7/28/29 6 month JPY-LIBOR-BBA 2.67% 13,029 JPY 120,300,000 (E) 7/28/39 2.40% 6 month JPY-LIBOR-BBA (14,043) PLN 2,820,000 1/26/11 6 month PLN-WIBOR-WIBO 4.177% 19,600 JPY 1,452,000,000 6/22/15 0.665% 6 month JPY-LIBOR-BBA (88,109) JPY 384,000,000 6/22/20 6 month JPY-LIBOR-BBA 1.28% 79,695 JPY 1,804,000,000 6/22/12 6 month JPY-LIBOR-BBA 0.475% 18,084 $32,432,400 64,619 7/16/15 2.14% 3 month USD-LIBOR-BBA (550,885) 68,478,900 (144,602) 7/16/20 3 month USD-LIBOR-BBA 3.15% 1,555,653 28,542,400 107,256 7/16/40 3.88% 3 month USD-LIBOR-BBA (930,918) Total (E) See Interest rate swap contracts note regarding extended effective dates. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on securities valuation inputs. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $192,580 1/12/40 (4.00%)1 month Synthetic TRS $2,000 USD-LIBOR Index 4.00% 30 year Fannie Mae pools 380,342 1/12/40 4.50% (1 month Synthetic TRS (5,405) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 184,232 1/12/40 (5.00%) 1 month Synthetic TRS 2,243 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,433,861 1/12/39 5.50% (1 month Synthetic TRS (19,696) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Citibank, N.A. GBP 2,020,000 (F) 5/18/13 (3.38%) GBP Non-revised (11,006) UK Retail Price Index Deutsche Bank AG $192,580 1/12/40 4.00% (1 month Synthetic TRS (2,000) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 380,342 1/12/40 (4.50%)1 month Synthetic TRS 5,405 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 184,232 1/12/40 5.00% (1 month Synthetic TRS (2,243) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 1,010,000 7/28/11 (0.685%) USA Non Revised 434 Consumer Price Index- Urban (CPI-U) 1,010,000 7/29/11 (0.76%) USA Non Revised (333) Consumer Price Index- Urban (CPI-U) 1,010,000 7/30/11 (0.73%) USA Non Revised (51) Consumer Price Index- Urban (CPI-U) Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/10 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 $(4,451) $500,000 12/20/19 (100 bp) $26,325 General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 135,000 12/20/13 530 bp 16,091 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2 275,000 9/20/13 109 bp (5,395) JPMorgan Chase Bank, N.A. DJ CMBX NA AAA Series 4 Version 1 Index AA 1,958,739 5,016,000 2/17/51 35 bp 1,387,257 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at July 31, 2010. Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EGP Egyptian Pound EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E OJSC Open Joint Stock Company PO Principal Only Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2009 through July 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $185,497,215. (b) The aggregate identified cost on a tax basis is $187,804,350, resulting in gross unrealized appreciation and depreciation of $15,820,313 and $6,551,805, respectively, or net unrealized appreciation of $9,268,508. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $45,241 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $100,746,929 and $102,067,370, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $95,389,396 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 83.3% Italy 5.9 Netherlands 2.0 United Kingdom 1.4 Germany 1.2 Canada 0.8 Russia 0.8 Japan 0.7 Other 3.9 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures and options contracts: The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity during the period. The fund had an average contract amount of approximately 600 on futures contracts for the reporting period. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $125,800,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $22,700,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Credit default contracts: The fund enters into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $10,900,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,540,313 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $11,781,095. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $7,493,937 $349,830 Corporate bonds and notes 45,049,662 Foreign government bonds and notes 20,795,052 Mortgage-backed securities 69,098,007 91,361 Municipal bonds and notes 640,601 Purchased options outstanding 2,702,582 Senior loans 278,787 U.S. Government agency mortgage obligations 2,284,171 U.S. Treasury obligations 1,306,700 Short-term investments 28,185,065 18,797,103 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $2,607,386 $ Futures contracts 1,313,437 Written options (10,091,296) Interest rate swap contracts (5,307,827) Total return swap contracts (30,652) Credit default contracts (530,010) Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $46,867 $576,877 Foreign exchange contracts 3,386,368 778,982 Interest rate contracts 6,882,485 18,296,241 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Income Trust By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: September 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2010
